MORRISON, Judge.
The offense is assault with intent to murder; the punishment, five years.
This case is identical in all respects to the relatively recent case of Malek v. State, 385 S.W.2d 389.
Notice of appeal was given on November 12, 1964. On March 23, 1965, after the expiration of the 90 day period provided by Section 4 of Article 759a Vernon’s Ann. C.C.P., the trial court entered an order extending the time for filing the statement of facts until April 23. On April 22, a further extension of time was granted until May 22. Neither of the orders was nunc pro tunc action. The statement of facts was filed in the trial court, but bears only the approval of the attorneys and not the court.
Our holding in Malek, supra, is controlling and the statement of facts cannot be considered.
No formal bills of exception appear in the record.
Nothing being presented for review, the judgment of the trial court is affirmed.